Case 3:20-cr-00025-NKM-JCH Document 18 Filed 03/23/21 Page 1 of 2 Pageid#: 53




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION


   UNITED STATES OF AMERICA                            CASE NO. 3:20-cr-25
                         v.
                                                       ORDER
   DOMINIQUE DEJONE THURSTON,
                                                       SENIOR JUDGE NORMAN K. MOON
                                      Defendant.


       This matter is before the Court on Defendant Dominique Dejone Thurston’s Motion to

Continue, Dkt. 17. Defendant seeks a continuance of his trial date of April 22–23, 2021, to August

2–6, 2021. Id. at 1. In Support, counsel for the Defendant states that the indictment charges

multiple different offenses on different days and the discovery is “voluminous.” Id. Reviewing the

discovery with Defendant has been slowed due to COVID-19 restrictions at the jail. Id. Defense

counsel notes that it is unlikely that an investigation and usual trial preparations can be completed

by the currently scheduled trial date. Id. at 2. Further, the current trial is scheduled for two days,

but the Government estimates that it is more likely to take five days, given the number of charges

and potential witnesses involved. Id. The Government does not object to this continuance. Id.

       The Speedy Trial Act generally requires that a criminal trial begin “within seventy days

from the filing date (and making public) of the information or indictment” or the defendant’s initial

appearance, whichever date last occurs. 18 U.S.C. § 3161(c)(1). However, certain delays may be

excluded from the seventy-day count, including delays where the district court finds “that the ends

of justice served by . . . granting . . . [a] continuance outweigh the best interests of the public and

the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Court finds a continuance here is

warranted, considering the factors in 18 U.S.C. § 3161(h)(7)(B). See 18 U.S.C. § 3161(h)(7)(B)(iv)
Case 3:20-cr-00025-NKM-JCH Document 18 Filed 03/23/21 Page 2 of 2 Pageid#: 54




(court shall consider “[w]hether the failure to grant such a continuance . . . would deny counsel for

the defendant or the attorney for the Government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence”). The Court finds these

circumstances would so deny the time necessary for effective preparation, accounting for due

diligence, if the Court does not grant a continuance.

       The Court, therefore, finds that the ends of justice served by the granting of such

continuance outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C.

§ 3161(h)(7)(A). The Court will continue the trial until August 2–6, 2021.

       For the foregoing reasons, Defendant’s Motion to Continue, Dkt. 17, is GRANTED, and

the Defendant’s trial date is CONTINUED until August 2–6, 2021. The time period between April

22, 2021 and August 2, 2021, will be excluded from the calculation of time under the Speedy Trial

Act. It is so ORDERED.

       The Clerk of the Court is hereby directed to send a certified copy of this order to all counsel

of record.

       ENTERED this _23rd__ day of March, 2021.
